..   -       .,   --,,C•

         AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)



                                             UNITED STATES DISTRICT COU:lT                                                    SEP O3 2019
                                                        SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                   CLERK. U.S. DISTfllCT COURT
                                                                                                                 SOUTH~RN C.1STR1CT 0F CAUFtJRNL!,
                              United States of America                                   JUDGMENT II BVCRIMINAL ~~E..i},\;?U-~~-
                                              V.                                         (For Offenses Committed On or After November l, 1987)


                           Freddy William Tomas-Barrios                                  Case Number: 3: 19-mj-23654

                                                                                        Charles N Guthrie
                                                                                        Defendant's Attorney


         REGISTRATION NO. 88835298
         THE DEFENDANT:
          IZl pleaded guilty to count( s) 1 of Complaint
                                                   -----------------------------
         •         was found guilty to count( s)
                   after a plea of not guilty.
                   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

     Title & Section                       Nature of Offense                                                              Count Number(s)
     8: 1325                               ILLEGAL ENTRY (Misdemeanor)                                                    1

         •         The defendant has been found not guilty oh count( s)
                                                                                  -------------------
         •         Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                                        IMPRISONMENT
            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
     imprisoned for a term of:

                                    ~(•
                                    ,  \
                                             TIME SERVED                          •    - - - - - - - - - - days
         IZl Assessment: $10 REMITTED          IZl Fine: WAIVED
         IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Friday, September 6, 2019
                                                                                      Date of Imposition of Sentence




                                                                                      HONORABLE MITCHELL D. DEMBIN
                                                                                      UNITED STATES MAGISTRATE JUDGE



     Clerk's Office Copy                                                                                                            3: l 9-mj-23654
